                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 UNITED STATES SECURITIES                          )
 AND EXCHANGE COMMISSION,                          )
                                                   )
                        Plaintiff,                 )       Civil Action No. 18-cv-5587
                                                   )
 v.                                                )       Judge John Z. Lee
                                                   )
 EQUITYBUILD, INC., EQUITYBUILD                    )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                    )
 and SHAUN D. COHEN,                               )
                                                   )
                        Defendants.                )
                                                   )

      RECEIVER’S REPLY IN SUPPORT OF ELEVENTH MOTION TO CONFIRM
        THE SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE
        OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       Paper Street Realty LLC evidently misapprehends the nature of the claims process in this

action. It is not objecting to the sale of 7237-43 South Bennett. Rather, it is arguing an entitlement

to priority over the sales proceeds for the property. But Paper Street submitted a claim to the

Receiver within the claims process for the pre-receivership work it performed at the property

(Response, Exs. A & B) and that claim adequately protects any purported interest in the sales

proceeds which will be segregated in a separate account pending the outcome of the claims process.

At such time as this Court adjudicates priority, the objections articulated in Paper Street’s

opposition memorandum will be accorded due consideration. In the meantime, the sale of this

property must close in order to stem further carrying costs, operating losses, or casualty events that

would impair the interests of the stakeholders.

       Nothing in Paper Street's opposition to the Eleventh Motion To Confirm justifies holding

up the sale of 7237-43 South Bennett pending litigation over priority to the proceeds. The response
does not contest that Paper Street’s asserted interest is for pre-receivership work, or that the claims

process will address such pre-receivership claims. For example, Paper Street’s response and

affidavit confirm it seeks recovery associated with work at the property that began in March 2017,

a year and a half before the receivership was established.            (Response, Exhibits A & B.)

Recognizing this, Paper Street argues (in conclusory fashion) that because its pre-petition work

contributed to the value of the property that the Receiver now seeks to sell, it is entitled to get paid

for the pre-receivership activities ahead of other claimants. (See, e.g., Response, ¶ 15.) There is

no legal support cited for that proposition. That is not surprising, as the same position could be

argued by any similarly situated claimant.

       Paper Street seeks to overcome these facts by falling back on a purported implied promise

of payment from the Receiver. (Id. ¶ 10 (“The Receiver further implied that Paper Street’s

continuation as property manager would better position Paper Street to obtain payment for sums

due it, and Paper Street would not have continued had it known it was not going to be paid the

significant sums due it, especially since Paper Street’s work helped the Receiver obtain the goal

of maximizing the value from the Bennett Property.”)) (emphasis supplied). However, that

assertion is false and directly contradicted, in writing, by Exhibit A-3 to Paper Street’s response,

in which the Receiver’s counsel expressly stated in correspondence to Paper Street that “the

receiver is treating the outstanding receivable as something akin to a ‘pre-petition claim.’”

       In sum, Paper Street ignores that allowing the Receiver to sell 7237-43 South Bennett does

not mean that its pre-receivership claim is being denied, but rather that it will be addressed in the

claims process along with other claims against the property.




                                                   2
       Wherefore, for the reasons set forth herein and in his Eleventh Motion to Confirm the Sale

of Certain Real Estate, Kevin B. Duff, Receiver respectfully request that the Eleventh Motion to

Confirm the Sale of Certain Real Estate be granted.


Dated: January 4, 2021                                Kevin B. Duff, Receiver

                                            By:       /s/ Michael Rachlis
                                                      Michael Rachlis
                                                      Jodi Rosen Wine
                                                      Rachlis Duff & Peel LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950
                                                      mrachlis@rdaplaw.net




                                               3
                                  CERTIFICATE OF SERVICE
                                  U




        I hereby certify that on January 4, 2021, I electronically filed the foregoing Receiver’s

Reply In Support Of Eleventh Motion To Confirm The Sale Of Certain Real Estate And For

The Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances with the Clerk of

the United States District Court for the Northern District of Illinois, using the CM/ECF system.

Copies of the foregoing were served upon counsel of record via the CM/ECF system.

        I further certify that I caused true and correct copy of the foregoing Reply to be served upon

the following individuals or entities by electronic mail:

        -       Defendant Jerome Cohen (jerryc@reagan.com);

        -       All known EquityBuild investors; and

        -       All known individuals or entities that submitted a proof of claim in this action (sent

                to the e-mail address each claimant provided on the claim form).

        I further certify that the Reply will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild.


                                                U       /s/ Michael Rachlis

                                                        Rachlis Duff & Peel, LLC
                                                        542 South Dearborn Street, Suite 900
                                                        Chicago, IL 60605
                                                        Phone (312) 733-3950
                                                        Fax    (312) 733-3952
                                                        mrachlis@rdaplaw.net




                                                    4
